         Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
K.M. AND S.M., INDIVIDUALLY AND ON
BEHALF OF I.M., A MINOR,

                                        Plaintiff-Appellants,
                                                                                         OPINION AND ORDER
                     -against-
                                                                                         19 Civ. 9671 (PMH)(JCM)
KATONAH-LEWISOBORO UNION FREE
SCHOOL DISTIRCT,

                                    Defendant-Appellee.
--------------------------------------------------------------X

           Plaintiffs K.M. and S.M., individually and on behalf of I.M., 1 (together, “Plaintiffs”)

presently move the Court for additional evidence to supplement the record in support of their

federal action pursuant to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §

1415(i)(2)(C). (Docket Nos. 18, 19). 2 Defendant Katonah-Lewisboro Union Free School District

(“District” or “Defendant”) opposes the motion. (Docket No. 20). For the reasons that follow,

Plaintiffs’ motion is denied.

I. BACKGROUND

           This is an unusual case in which Plaintiffs seek to supplement the record with a group of

photographs the Independent Hearing Officer (“IHO”) took during the administrative

proceedings. (Docket Nos. 18, 19, 25-1). In their federal appeal to this Court, Plaintiffs seek to

make these photographs part of the record. Familiarity with the underlying facts and procedural

history of this case is presumed, as set out in the various administrative decisions rendered by the

IHO and New York State Review Officer (“SRO”). (See Docket Nos. 3-1, 3-2, 3-3, 3-4).


1
    Refers to the initials of Plaintiffs in order to protect their privacy. See 20 U.S.C. § 1417(c).

2
 (See also Docket Nos. 24, 25, 25-1) which include as exhibits the proposed additional evidence, but are otherwise
duplicate filings).


                                                               1
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 2 of 14




A. Statutory Framework

       This action is brought under the IDEA, 20 U.S.C. § 1415(i)(2)(A), which authorizes

parents of students with disabilities the right to appeal the administrative findings of the SRO.

(Docket No. 3). Under the IDEA, school districts must provide disabled children with a

“free and appropriate public education” (“FAPE”). R.E. v. N.Y.C. Dept. of Educ., 694 F.3d 167,

174–75 (2d Cir. 2012). To ensure that disabled children receive a FAPE, school districts must

create an individualized education program (“IEP”) for each such child. 20 U.S.C. § 1414(d); see

also Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d 195, 197 (2d Cir. 2002)

(describing the IEP as the “centerpiece” of the IDEA system) (internal quotations omitted). “The

IEP, the result of collaborations between parents, educators, and representatives of the school

district, sets out the child’s present educational performance, establishes annual and short-term

objectives for improvements in that performance, and describes the specially designed

instruction and services that will enable the child to meet those objectives.” T.Y. v. N.Y.C. Dept.

of Educ., 584 F.3d 412, 415 (2d Cir. 2009) (internal quotations omitted); see also 20 U.S.C. §

1414(d)(1)(A). “To meet these requirements, a school district’s program must provide ‘special

education and related services tailored to meet the unique needs of a particular child, and be

reasonably calculated to enable the child to receive educational benefits.’” Gagliardo v.

Arlington Cent. Sch. Dist., 489 F.3d 105, 107 (2d Cir. 2007) (quoting Walczak v. Florida Union

Free Sch. Dist., 142 F.3d 119, 122 (2d Cir. 1998)) (internal quotations omitted); see also T.C. v.

New York City Dept. of Educ., 15 Civ. 2667(KPF), 2016 WL 4449791, at *2 (S.D.N.Y. Aug. 24,

2016) (“The crux of the IDEA is the mandate that the IEP be ‘reasonably calculated to enable the

child to receive educational benefits.’”) (quoting Bd. of Educ. of Hendrick Hudson Cent. Sch.

Dist. v. Rowley, 458 U.S. 176, 207 (1982)). Under this statutory scheme, the responsibility for




                                                 2
      Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 3 of 14




developing IEPs is assigned to local Committees on Special Education (“CSEs”). See N.Y. Educ.

Law § 4402(1)(b)(1); R.E., 694 F.3d at 175. CSEs are comprised of members appointed by the

local school district's board of education, the student's parents, a regular or special education

teacher, a school board representative, and others. See N.Y. Educ. Law § 4402(1)(b)(1)(a). The

IEP must be “likely to produce progress, not regression, and … must afford[] the student with an

opportunity greater than mere trivial advancement.” T.P. ex rel. S.P. v. Mamaroneck Union Free

Sch. Dist., 554 F.3d 247, 254 (2d Cir. 2009) (internal quotations omitted). Moreover, the

student’s IEP must be provided in the “Least Restrictive Environment,” which provides that “[t]o

the maximum extent appropriate, children with disabilities ... are educated with children who are

not disabled.” 20 U.S.C. § 1412(a)(5)(A).

       Parents who believe their child's IEP does not comply with the IDEA may file a “due

process complaint” against the school district. 20 U.S.C. § 1415(b)(6); see also R.E., 694 F.3d at

175 (noting that such a complaint is a “type of administrative challenge unrelated to the concept

of constitutional due process”). In such cases, the IDEA mandates that the state provide

“impartial due process hearings,” 20 U.S.C. § 1415(f), before an IHO, N.Y. Educ. Law. §

4401(1). Either party may then appeal the case to the SRO. Id. § 4404(2). The SRO decision

may then be challenged by either party in federal court. 20 U.S.C. § 1415(i)(2)(A). Parents who

believe that the state has failed to offer their child a FAPE may transfer their student to private

schooling and seek tuition reimbursement from the school district while the administrative

process is pending. See T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 752 F.3d 145, 152 (2d Cir.

2014). The parents will be entitled to reimbursement if: “(1) the school district's proposed

placement violated the IDEA, (2) the parents' alternative private placement was appropriate, and

(3) equitable considerations favor reimbursement.” Id.; see also R.E., 694 F.3d at 184-85 (same).




                                                  3
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 4 of 14




B. Factual Background

       Plaintiffs are the parents of I.M., a 17-year-old girl who requires special education and

related services under the IDEA. (Docket No. 3 ¶ 14). When I.M. was in ninth grade, Defendant

placed her in John Jay High School’s (“John Jay”) “Life Skills Program” for the 2016-2017

school year. (Id. ¶¶ 42-44). Since at least 2008, this program took place in a single, isolated

classroom, located in a hallway on the basement level of the building (the “Classroom”). (Id. ¶

45). The Classroom was the only one in that basement hallway (the “Hallway”). (Id.). The

Hallway allegedly contained “excess boxes, storage material, scaffolding and encroached on the

Exits at either end of the hallway creating an unsafe condition for the special education students

that the District housed in its [Classroom].” (Id.). Plaintiffs were concerned about the location of

the Classroom, because, among other reasons, I.M. was segregated from her nondisabled peers,

she was included with students many years older than she, the designated exit paths in the

Hallway were blocked by storage items, and Plaintiffs believed the location of the Classroom in

the basement threatened I.M.’s overall physical and emotional safety. (Id. ¶ 46).

       On September 16, 2016, Plaintiffs sent a letter to the District expressing their concerns,

and requesting that the Hallway be cleared for safety. (Docket No. 3 ¶ 46). Plaintiffs were also

concerned about I.M.’s educational progress and transition to ninth grade. (Id. ¶¶ 48-52). After

months of discussion between Plaintiffs and the District regarding Plaintiffs’ concerns for their

daughter’s educational progress and overall appropriateness of her IEP, the District allegedly

refused to consider alternative instructional strategies, learning models, or methodologies, and

instead placed blame on I.M. for her apparent “regression.” (Id. ¶ 53). On February 2, 2017,

after the CSE further indicated it would not consider any meaningful changes to I.M.’s IEP,

Plaintiffs informed the District of their intention to unilaterally place I.M. at Fusion Academy in




                                                 4
      Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 5 of 14




Stamford, CT, and that they would seek tuition reimbursement and related expenses. (Id. ¶ 54).

Thereafter, on February 6, 2017, I.M. began attending Fusion Academy, where she made

substantial progress. (Id. ¶¶ 55-58). Plaintiffs continued I.M.’s placement at Fusion Academy

for the 2017-2018 academic year. (Id. ¶ 59).

C. Administrative Proceedings

1. Due Process Hearing and IHO Determination

       On August 30, 2017, Plaintiffs filed their due process complaint against the District for

its failure to provide I.M. a FAPE for the 2015-16, 2016-17 and 2017-18 school years. (Docket

No. 3 ¶ 60). In response to Plaintiffs’ complaint, hearings were scheduled before an IHO at John

Jay. (Id. ¶ 61). During the hearings, which took place over approximately 19 days between the

months of December 2017 and September 2018, both parties offered hundreds of pages of

documentary evidence and testimony in support of their cases. (Id.); (see also Docket No 3-1 at

2). Plaintiffs testified on behalf of themselves, and also presented the testimony of, inter alia, a

speech language pathologist and a director of a diagnostic center. (Docket No. 3-1 at 2). They

also presented a plethora of documentary evidence, including photographs depicting the Hallway

from September 2017. (Id. at 7-8, 12, 20, 27). Those testifying on behalf of Defendant included,

among others, I.M.’s teacher at John Jay, a clinical social worker for the District, and the special

education supervisor for the District. (Id. at 3). On the third day of testimony, Plaintiffs asked

the IHO to visit the Classroom and surrounding area to “see for himself.” (Id. at 17). The

District agreed to this request. (Id. at 18). That day, the IHO visited the Hallway and the

Classroom. (Id.). He “took pictures to refresh [his] memory,” and then went back to the hearing.

(Id. at 19, 24). Thereafter, every time a hearing was held at John Jay, the IHO “made a point to




                                                  5
       Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 6 of 14




check” on the condition of the Hallway, and apparently took more photographs for his own use.

(Id. at 24). Neither party requested that he take these photographs.

         The IHO issued a decision, dated December 14, 2018, holding that: (1) the District did

not provide a FAPE in the Least Restrictive Environment to I.M. for the 2016-17 and 2017-18

school years; (2) Fusion Academy is an appropriate placement for I.M.; and (3) the District is

required to reimburse Plaintiffs for tuition and related expenses for I.M.’s placement at Fusion

Academy from February 6, 2017 through the 2017-18 school year and subsequent years [limited

by graduation or age 21] necessary to bring I.M. to the functioning she would have achieved had

the District provided appropriate services and support. 3 (Docket No. 3-1 at 20-29). The IHO

found, in relevant part, that the isolation of the Classroom had an adverse impact on I.M.’s

education because the students with disabilities were segregated from students who did not have

disabilities. (Id. at 22). He also noted that the Hallway was “cluttered with building material and

equipment,” as shown in the photos submitted by Plaintiffs. (Id. at 20). The IHO further found

that I.M. should not have been placed in the Life Skills class with students who were 18 to 21

years old. (Id. at 23).

         The IHO also discussed the safety risks posed by the condition of the Hallway outside of

the Classroom, noting that “[t]he area between the interior and exterior EXIT doors … was

crammed with building supplies, material and equipment … containing objects looking very

much like the objects shown in the photos in Parents’ Exhibit III.” (Docket No. 3-1 at 23-24).

The IHO further noted that “the very long step ladder shown on the right side of the [H]allway in

the photos looked very similar to the ladder I saw in the EXIT vestibule.” (Id. at 24). He stated

that as the year unfolded, the school staff began storing supplies and equipment in the Hallway in


3
  The IHO dismissed Plaintiffs’ claim relating to the 2015-16 school year on the ground that it is barred by the
statute of limitations. (Docket No. 3-1 at 28).


                                                          6
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 7 of 14




front of the interior EXIT doors. (Id.). The IHO explained that the boxes and storage in the

Hallway posed risks in case of an emergency, and that the “conditions at the end of the hallway

in front of [I.M.’s] [C]lassroom and in the EXIT vestibule are completely unacceptable.” (Id.).

The IHO also found that despite extra room for students “in the mainstream” of John Jay, I.M.

and her classmates continued to be kept in the “basement/lower level, segregated from their

peers who do not receive special education.” (Id. at 24-25). Finally, the IHO found that it was

doubtful that the Classroom was actually “designed to be a classroom,” as it was “deliberately

designed in a single classroom segregated from the rest of the school in the basement/lower level

opposite the Boiler Room.” (Id. at 25). Instead, he stated, it is “possible that this Classroom was

meant to be a storage room.” (Id.).

2. District’s First Appeal to the Office of State Review

       The District appealed this decision to the SRO. (Docket No. 3 at ¶ 67). By decision dated

March 11, 2019, the SRO reversed the portion of the IHO’s decision which found that the

District failed to offer I.M. a FAPE due to the physical location of the Classroom and the age

range of her peers. (Docket No. 3-2). The SRO found, in relevant part, that the IHO’s concerns

relating to safety were hypothetical and improper in an IDEA determination. (Id. at 20-21). The

SRO remanded the matter to the same IHO to determine whether the District offered I.M. a

FAPE as it related to the appropriateness of I.M.’s IEPs. (Id. at 22-23).

3. Second IHO Decision

       After remand, the IHO issued a second decision on April 15, 2019 finding that the

District failed to provide I.M. with an appropriate IEP for the 2016-17 and 2017-18 school years.

(Docket No. 3-3 at 15). The IHO also reiterated his prior findings that: (1) the District failed to

provide I.M. with a FAPE for the 2016-17 and 2017-18 school years in the Least Restrictive




                                                 7
      Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 8 of 14




Environment; (2) Fusion Academy was an appropriate placement for I.M.; and (3) equitable

considerations weighed in favor of Plaintiffs for tuition reimbursement. (Id.).

4. District’s Second Appeal to the Office of State Review

       The District appealed the IHO’s second decision to the SRO, arguing that the IHO erred

in finding the District failed to monitor I.M.’s academic progress. (Docket No. 3 ¶ 70). By

decision rendered June 27, 2019, the SRO reversed the IHO’s decision, finding that the District

provided I.M. with a FAPE for the 2016-17 and 2017-18 school years by identifying and

developing appropriate IEPs for I.M., and adequately monitoring her progress. (Docket No. 3-4

at 51-52). The SRO also held that the District was not required to reimburse I.M. for tuition

reimbursement. (Id.).

D. Instant Action

       In the instant action, Plaintiffs seek a judgment, inter alia, affirming the IHO decisions,

which held that the IEPs offered by the District were inappropriate and that the District failed to

provide I.M. with a FAPE in the Least Restrictive Environment for the 2016-2017 and 2017-

2018 school years. (See Docket No. 3 ¶¶ 99-107). Presently before the Court is Plaintiffs’

motion to supplement the administrative record, pursuant to 20 U.S.C. § 1415(i)(2)(C)(ii), with

the addition of a dozen photographs taken by the IHO during his visits to the Classroom and

Hallway. (Docket Nos. 18, 19). For the reasons that follow, Plaintiffs’ request is denied.

II. DISCUSSION

A. Legal Standard

       In an action brought to review an SRO's determination of whether a student has been

denied a FAPE under the IDEA, the [district] court “(i) shall receive the records of the

administrative proceedings; (ii) shall hear additional evidence at the request of a party; and (iii)




                                                  8
      Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 9 of 14




basing its decision on the preponderance of the evidence, shall grant such relief as the court

determines is appropriate.” 20 U.S.C. § 1415(i)(2)(c); see also Eschenasy v. New York City Dept.

of Educ., 604 F. Supp. 2d 639, 646 (S.D.N.Y. 2009) (same). “The taking of additional evidence

is a mater (sic) ... left to the discretion of the trial court.” M.B. v. New York City Dept. of Educ.,

No. 14-CV-3455(LTS)(JCF), 2015 WL 6472824, at *2 (S.D.N.Y. Oct. 27, 2015) (internal

quotations omitted).

        “While the Second Circuit has yet to address the standard for admitting additional

evidence in an IDEA case, courts within this district have adopted the approach articulated by the

First Circuit in Town of Burlington v. Dept. of Educ. for Mass., 736 F.2d 773 (1st Cir. 1984).”

M.B., 2015 WL 6472824, at *2; see also Eschenasy, 604 F. Supp. 2d at 649 (same).

“In Burlington, the First Circuit held that the administrative record should be the main source of

evidence with limited additions, but rejected a rigid rule that would ‘unduly limit’ the reviewing

court's discretion.” Eschenasy, 604 F. Supp. 2d at 649 (quoting Burlington, 736 F.2d at 790–91).

“Rather, the First Circuit adopted a rebuttable presumption prohibiting additional evidence that

was not presented during the administrative proceedings below.” Id. (citing Burlington, 736 F.2d

at 791). In applying this standard, the court must “weigh heavily the important concerns of not

allowing a party to undercut the statutory role of administrative expertise, the unfairness

involved in one party's reserving its best evidence for trial, the reason the witness did not testify

at the administrative hearing, and the conservation of judicial resources.” Burlington, 736 F.2d at

791. Moreover, the district court should only consider “additional” evidence that is “relevant,

non-cumulative, and useful.” Eschenasy, 604 F. Supp. 2d at 649 (internal quotations omitted);

see also Jordan S. v. Hewlett Woodmere Union Free Sch. Dist., No. 08 Civ. 1446(LDW)(AKT),

2009 WL 910804, at *2 (E.D.N.Y. Mar. 31, 2009) (noting that the “IDEA does not permit a




                                                   9
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 10 of 14




party ... to duplicate testimony already provided at the administrative hearing.”). Thus, “[t]he

party seeking to supplement the record bears the burden of establishing that the additional

evidence is probative of the issues before the court, and must also explain why the evidence was

not presented at the administrative level.” M.B., 2015 WL 6472824, at *2 (internal quotations

omitted); see also Plainville Bd. of Ed. v. R.N., No. 3:09-CV-241(RNC), 2009 WL 2059914, at

*1 (D. Conn. July 10, 2009) (“The party moving to submit additional evidence must establish

that it is relevant and necessary.”).

        In deciding whether to admit additional evidence, a court must “be careful not to allow

such evidence to change the character of the hearing from one of review to a trial de

novo.” Burlington, 736 F.2d at 791. “Indeed, courts have recognized that a ‘lenient standard for

additional evidence would have the consequence of making the whole IDEA process more time

consuming, as parties scrambled to use the federal court proceeding to patch up holes in their

administrative case.’” M.B., 2015 WL 6472824, at *2 (quoting Genn v. New Haven Bd. of Educ.,

No. 3:12-CV-00704(CSH), 2015 WL 1064766, at *4 (D. Conn. Mar. 11, 2015)) (internal

quotations omitted).

B. Application

        Plaintiffs seek to supplement the administrative record with a dozen photographs taken

by the IHO over the course of the hearings, and referenced in his opinions, of the condition of the

Hallway outside the Classroom. (Docket No. 19 at 3); (see also Docket No. 3-1 at 19, 24).

Plaintiffs argue that “[a]lthough the IHO took these photographs and referenced the conditions of

the basement hallway when rendering his opinion, for reasons unbeknownst to the parties, he did

not introduce the photographs into evidence during the hearings as Hearing Officer exhibits.”

(Docket No. 19 at 3). Plaintiffs maintain that these photographs are relevant because they relate




                                                10
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 11 of 14




to Plaintiffs’ concerns over the physical condition of the proposed IEP, they were not withheld in

bad faith, and they are useful in supporting the basis for the IHO’s opinions that the District

failed to provide I.M. with a FAPE in the Least Restrictive Environment. (Id. at 4). Specifically,

Plaintiffs argue that although the photographs were taken after I.M. left John Jay, the “District’s

misuse of the [H]allway several months after [Plaintiffs] [] expressed their concerns regarding

the physical condition of the [H]allway” demonstrates the District’s disregard for students with

disabilities, and use of the Hallway as a “dumping ground for school property from reams and

reams of paper, to ladders and chairs, to broken furniture.” (Docket No. 18 at 2). Plaintiffs also

maintain that they were “unaware of the photographs until learning of them in the IHO’s

Decisions [].” (Id.).

        Defendant opposes the admission of these photographs, arguing they are irrelevant and

that Plaintiffs could have offered their own photographs, in addition to the ones they did offer.

(Docket No. 20 at 8-12). First, Defendant maintains that the IHO’s photographs are not relevant

since neither the location of the Classroom nor the state of the Hallway are valid considerations

under the IDEA for determining the appropriateness of the District’s proposed placement. (Id. at

9-10). Defendant further argues that the photographs all concern the condition of the Hallway at

John Jay, and that this criticism is “immaterial to the question of the appropriateness of the

student’s IEP and of Plaintiffs’ ability to recover tuition reimbursement.” (Id. at 10).

        Defendant also contends that neither the IHO’s reported observations about the difficulty

of evacuating in an emergency nor the photographs demonstrate that I.M. would have been

imperiled in an emergency. (Docket No. 20 at 10-11). In support of this argument, Defendant

maintains that the photographs were taken over one year after I.M. left John Jay, and the

appropriateness of the District’s fire evacuation procedures were not an issue at the impartial




                                                 11
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 12 of 14




hearing. (Id. at 11). Defendant also claims that the photographs have no bearing on the issue of

“restrictiveness” because “[p]hotographs of a school hallway are simply not probative of whether

the particular student in this case was provided services in the least restrictive environment, a

question that concerns the student’s individual need for special classes and her removal from

general classes with non-disabled peers.” (Id.).

       Second, Defendant argues that Plaintiffs should not be permitted to “belatedly” introduce

the IHO’s photographs into evidence because Plaintiffs “were fully capable of seeking

permission from the IHO to take additional photographs of the lower level hallway” and of

“seeking to introduce such photographs into evidence at the administrative impartial hearing.”

(Docket No. 20 at 11-12). If the IHO granted such a request, the District asserts it would have

had the opportunity to object on the record, to cross-examine the photographer or elicit other

information about the time and manner of the photography, and to introduce its own evidence on

the state of the Hallway and its evacuation procedures. (Id. at 12).

       The Court finds that Plaintiffs have failed to satisfy their burden of demonstrating that

supplementing the record with the IHO’s photographs is warranted. The IHO photographs of the

condition of the Hallway after I.M. left John Jay are of limited relevance to the adequacy of her

IEP. See R.E., 694 F.3d at 187 (which held that “[i]n determining the adequacy of an IEP, both

parties are limited to discussing the placement and services … reasonably known to the parties at

the time of the placement decision[,]” and not “at some later date.”) (internal quotations

omitted). To be clear, the Court is not ruling that evidence of the physical condition of a

classroom or its surroundings can never be relevant. See, e.g., T.Y., 584 F.3d at 420 (which held

that the IDEA provides parents a meaningful participation in the “educational placement” of the

educational program in which the child is placed, which implicates “the general environment of




                                                   12
     Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 13 of 14




the overall program.”). Here, however, the condition of the Hallway after I.M. left is not

relevant.

       The Court also finds that these photographs are cumulative. During the administrative

proceedings, Plaintiffs introduced photographs they took in September 2017 showing the

condition of the Hallway to support their claim that the District did not provide I.M. with a

FAPE in the Least Restrictive Environment. (See Docket No. 3-1 at 11-12, 20-21, 24). In

addition to these photographs, Plaintiffs elicited testimony relating to the alleged “unsafe and

overly restrictive” conditions in the Hallway that “existed while school was in session.” (Id. at

3). Thus, Plaintiffs’ proposed additional evidence of a dozen photographs of the Hallway would

not significantly add to Plaintiffs’ claims because similar evidence is already in the record. See

Eschenasy, 604 F. Supp. 2d at 649 (which denied motion to submit additional evidence in the

form of affidavit where “it does not add any significant information not already in the record.”);

R.H. v. Bd. of Educ. of Saugerties Cent. Sch. Dist., 1:16-CV-551(GLS)(CFH), 2017 WL 401237,

at *4 (N.D.N.Y. Jan. 30, 2017) (which denied motion to supplement record with a letter that

came a year and a half after other letters were already submitted into evidence, was not

“substantially distinguishable,” and did not “add any significant information not already in the

record and is of little probative value.”). Accordingly, the Court considers such evidence to be

cumulative.

       Plaintiffs have also failed to sufficiently explain their failure to offer additional

photographs of the Hallway into evidence, other than simply stating that they were “unaware of

the photographs until learning of them in the IHO’s [d]ecisions[].” (Docket No. 19 at 3).

Although the Court does not find Plaintiffs knew of the IHO’s photographs during the

administrative hearings, there is no reason why Plaintiffs could not have offered their own




                                                  13
      Case 7:19-cv-09671-PMH-JCM Document 26 Filed 07/17/20 Page 14 of 14




additional photographs of the Hallway into evidence. This would have provided Defendant an

opportunity to object to such evidence or conduct cross-examinations in its defense. Moreover,

the admission of these photographs now could cause unnecessary delay in proceeding with the

case. 4 See R.H., 2017 WL 401237, at *5 (which denied admission of additional evidence where it

would cause delay due to discovery on the issue, noting that “unless the Court allows for

discovery not previously contemplated, the District will be unable to cross examine” regarding

such evidence); Plainville Bd. of Ed., 2009 WL 2059914, at *2-3 (D. Conn. July 10, 2009)

(which denied the school district’s motion to admit additional evidence where such evidence was

of “limited probative value” and could cause delays in the proceeding due to discovery on the

issue). In conclusion, because Plaintiffs have failed to show that the photographs are

noncumulative, useful, relevant, and necessary, the Court finds they have failed to overcome the

rebuttable presumption of foreclosing additional evidence. See R.H., 2017 WL 401237, at *6.

Accordingly, Plaintiffs’ motion for additional evidence is denied.

III. CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion to submit additional evidence is denied.

The Clerk is respectfully requested to terminate the pending motion (Docket Nos. 18, 24, 25).

Dated:     July 17, 2020
           White Plains, New York

                                                                SO ORDERED:

                                                                _______________________________
                                                                JUDITH C. McCARTHY
                                                                United States Magistrate Judge


4
  There may also be an evidentiary issue relating to the authentication of the photographs since the photographs were
taken by the factfinder at the due process hearing that is the subject of the instant matter. See M.N. v. New York City
Dept. of Educ., Region 9 (Dist. 2), 700 F. Supp. 2d 356, 361 n.3 (S.D.N.Y. 2010) (which declined to consider
additional evidence submitted by the plaintiffs where the document had not been authenticated and was not relevant
to the issue of whether the defendant provided plaintiff with a FAPE).


                                                          14
